oe)

oOo oOo SN DO we PF

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR19-152-JLR
Plaintiff,
v. FPREBOSED \ar
_ PROTECTIVE ORDER
ee ERUONG) and, RESTRAINING $8,800 AND
: $30,335 IN U.S. CURRENCY
Defendants.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Protective Order Seeking to Restrain Certain Forfeitable Property (“Motion”), as
follows:
1. $8,800 in U.S. currency seized from the Defendant Wilson Truong’s residence
in Kent, Washington on October 11, 2018; and,
2. $30,335 in U.S. currency seized from the Defendant Huy Ha’s residence in

Seattle, Washington on October 11, 2018.

The Court, having reviewed the papers and pleadings filed in this matter, including

the United States’ Motion and the supporting declaration of United States Postal

Protective Order Restraining $8,800 and $30,335 in U.S. Currency- 1 UNITED STATES ATTORNEY
700 STEWART STREET. Suite 3220

re * a
U.S. v. Wilson Truong and Huy Ha, CR19-152-JLR SEATTLE, WASHINGTON 93101
(206) 353-7970
mm WwW bo

Oo CO “1 ON tN

 

 

Inspector Katelyn Mitchell, hereby FINDS entry of a protective order restraining the
above-identified currency (hereafter “the Currency”) is appropriate because:
e The United States gave notice of its intent to pursue forfeiture in the Information it
filed on August 15, 2019 (Dkt. No. 3), and specifically identified the Currency in
its supplemental Forfeiture Bill of Particulars (Dkt. No. 13);
¢ Based on the facts set forth in Postal Inspector Mitchell’s declaration, there is
probable cause to believe the Currency is subject to forfeiture in this case; and,
e To ensure the Currency remains available for forfeiture, its continued restraint,

pursuant to 21 U.S.C. § 853(e)(1), is appropriate.

NOW, THEREFORE, THE COURT ORDERS:

1. The United States’ request for a protective order restraining the Currency
pending the conclusion of this case is GRANTED; and,

Ze The Currency shall remain in the custody of the United States, and/or its
authorized agents or representatives, pending the conclusion of criminal forfeiture

proceedings and/or further order of this Court.

IT IS SO ORDERED.
DATED this ‘i day of September, 2019.

C lem

THE HON. iptes L. ROBART
UNITED sh TES DISTRICT JUDGE

Protective Order Restraining $8,800 and $30,335 in U.S. Currency- 2 UNITED STATES ATTORNEY
700 STEWART STREET. Surre 5220

US. y. Wilson Truong and Huy Ha, CR19-152-JLR SEER WARREN ORO
(206) 553-7970
Oo OO “SH OU & WB BR ome

i peme —_ a — — et leo pve ed
Oo oo —] aN an > ao ho bet @

~ OO
rm ©

t

bh bh
we be

 

 

Presented by:

Wit Llcsipc2—
MICHELLE JENSEN
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101
(206) 553-2242
Michelle.Jensen(@usdoj.gov

Protective Order Restraining $8,800 and $30,335 in U.S. Currency- 3
U.S. y, Wilson Truong and Hi Ha, CR19-152-JLR

UNITED STATES ATTORNEY
700 STEWART STREET. SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7976
